Citation Nr: 1440938	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2011 rating actions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD and ED, respectively. 

Although a May 2010 statement of the case included the issue of an increased rating for diabetes mellitus, on his substantive appeal (VA Form 9), he limited his appeal to the claim for service connection for PTSD and peripheral neuropathy.  Thus, the issue of an increased rating for diabetes mellitus is not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2013).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's ED is secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his erectile dysfunction is due to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

There is potentially contradictory evidence as to whether the Veteran's ED was caused, or has been aggravated by, his service-connected diabetes mellitus.   

During a November 2010 VA heart examination, the Veteran gave a medical history that included ED for "greater than 5 years."  The examiner opined that "[i]t is less likely as not" that the Veteran's ED is a result of or caused by his diabetes mellitus.  He explained that the Veteran gave a 7-year history of ED and had been diagnosed with diabetes 3 years earlier.  (VA treatment records reflect that the Veteran was diagnosed with diabetes in 2007.)  

In a December 2011 Form 21-4138, the Veteran wrote:  "I do not remember telling the examiner that I had ED for more than five years . . . I have had problems with ED for a couple of years."

In a March 2013 letter, the Veteran's VA primary care provider stated that the Veteran's ED was "likely due to [his] diabetes" given his medical history.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's ED was caused by his service-connected diabetes mellitus and, therefore, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for ED secondary to service-connected diabetes mellitus is granted. 


REMAND

The Board finds that additional development is needed prior to appellate consideration of the claim for service connection for PTSD.

In February 2012, the Veteran underwent a VA PTSD examination.  The only stressor reported during that examination was his report of witnessing a Vietnamese girl get raped and killed by U.S. soldiers.  He stated he did not participate but had to watch it and feared being killed.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  However, he diagnosed anxiety disorder and concluded that "[i]t is at least as likely as not" that this condition is related to the Veteran's conceded stressor of fear of hostile military or terrorist activity. 

During his hearing testimony and in statements in the record, the Veteran indicated he did not report the incident over fear of being killed.

However, the Veteran's reported fear of a personal assault by another U.S. soldier does not support consideration under the relaxed standards of 38 C.F.R. § 3.304(f)(3).  Moreover, 38 C.F.R. § 3.304(f)(3) pertains to a diagnosis of PTSD, not to other psychiatric disorders.  

For purposes of the regulation "fear of hostile military or terrorist activity"    means that a veteran experienced, witnessed, or was confronted with an event      or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).     The Court has held that the plain meaning of the regulation generally does not encompass the assault or fear of a personal assault by one servicemember on another.  Acevedo v. Shinseki, 25 Vet. App. 286, 291-292 (2012).  

The diagnoses of PTSD in the treatment records have been based on the unsubstantiated stressor of witnessing the rape and murder of a Vietnamese girl.  Although at one point the Veteran suggested to a treatment provider that he was in hand-to-hand combat in Vietnam, his personnel records reveal no evidence of any combat medals or citations.  Nor did he allege combat stressors in his hearing or during his VA examination.  However, as the Veteran did serve in Vietnam in an artillery unit, the Board finds that a new examination should be scheduled to address whether the Veteran suffers from PTSD as a result of fear of hostile military or terrorist activity by the enemy in Vietnam.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for a psychiatric disorder.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since July 2012.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  The Veteran should be afforded a VA PTSD examination to determine whether he meets the diagnostic criteria for the disorder and if so, whether such disability is related to service.  The claims folder and electronic VA treatment records should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the records and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should indicate whether the Veteran's PTSD is related to the fear of hostile military or terrorist activity while service with an artillery unit in Vietnam.  The examiner is advised that the Veteran's stressor regarding the rape and murder of a Vietnamese girl is not verified, and that a fear of retribution/assault from other U.S. soldiers does not constitute fear of hostile military or terrorist activity.

If the Veteran does not meet the diagnostic criteria for PTSD but a different psychiatric disorder is diagnosed, the examiner should provide an opinion as to whether that disability arose during service or is otherwise related to service.  In rendering the opinion, the examiner should address the significance of the Veteran's denial of depression, excessive worry, and nervous trouble of any sort on a separation Report of Medical History.

A rationale for the opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


